


110 HRES 907 EH: Congratulating the X PRIZE Foundation’s

U.S. House of Representatives
2008-02-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 907
		In the House of Representatives, U.
		  S.,
		
			February 6, 2008
		
		RESOLUTION
		Congratulating the X PRIZE Foundation’s
		  leadership in inspiring a new generation of viable, super-efficient
		  vehicles.
	
	
		Whereas the United States is heavily dependent on foreign
			 sources of oil that are concentrated in tumultuous countries and
			 regions;
		Whereas the national security and economic prosperity of
			 the United States demand that we move toward a sustainable energy
			 future;
		Whereas the ability of foreign governments to assert great
			 control over oil production allows unfriendly regimes to use energy exports as
			 leverage against the United States and our allies;
		Whereas continued reliance on the use of greenhouse gas
			 intensive fuels may impact global climate change;
		Whereas the automotive sector is heavily dependent on oil,
			 which makes Americans vulnerable to oil price fluctuation and is a major source
			 of greenhouse gas emissions;
		Whereas average fuel economy in the United States has
			 increased slowly during the last 20 years;
		Whereas many promising technologies exist that can lead to
			 a breakthrough vehicle that will meet the need for sustainable
			 transportation;
		Whereas breakthroughs are often achieved by the free
			 market fueling the entrepreneurial spirit of inventors and investors;
		Whereas the Automotive X PRIZE is a private, independent,
			 technology-neutral competition being developed by the X PRIZE Foundation to
			 inspire a new generation of viable, super-efficient vehicles that help break
			 our addiction to oil and stem the effects of climate change;
		Whereas the Automotive X PRIZE will award a multimillion
			 dollar reward to teams that can design, build, and demonstrate
			 production-capable vehicles that achieve 100 MPG or its equivalent; and
		Whereas such prize competitions generate involvement and
			 innovation across a broad spectrum of known and untapped talent such as the
			 $25,000 Orteig Prize won by Charles Lindbergh which leveraged $400,000 worth of
			 additional research by teams trying to win the prize and spurred a
			 $250,000,000,000 aviation industry, and the $10,000,000 Ansari X Prize which
			 leveraged $100,000,000 worth of additional research: Now, therefore, be
			 it
		
	
		That the House of
			 Representatives—
			(1)congratulates the X PRIZE Foundation’s
			 leadership for inspiring a new generation of viable, super-efficient vehicles
			 that help break our addiction to oil through the Automotive X PRIZE
			 competition;
			(2)congratulates the X PRIZE Foundation on
			 their innovation and vision to bring together some of the finest minds in the
			 public and private sectors, including government, academia, and industry, to
			 advise and participate in the Automotive X PRIZE competition; and
			(3)applauds the X PRIZE Foundation’s ongoing
			 commitment to find solutions to some of humanity’s greatest challenges as
			 exemplified in the Automotive X PRIZE.
			
	
		
			Lorraine C. Miller,
			Clerk.
		
	
